                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CLAUDE B. OAKLEY, ADC #108541                                                         PLAINTIFF

v.                               Case No. 1:19-cv-00047-KGB

JOHNSON, Kitchen Supervisor, Grimes Unit, ADC, et al.                             DEFENDANTS

                                             ORDER

       Before the Court are the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 5).          In her Proposed Findings and

Recommendation, Judge Harris recommends that plaintiff Claude B. Oakley’s complaint be

dismissed without prejudice for failure to comply with this Court’s Local Rule 5.5(c)(2) and failure

to comply with a court order. No objections have been filed, and the deadline for filing objections

has since passed. After careful consideration, the Court finds no reason to alter or reject Judge

Harris’ recommendation.

       Therefore, the Court adopts the Proposed Findings and Recommendation in their entirety

as this Court’s findings of fact and conclusions of law (Dkt. No. 5). The Court dismisses without

prejudice Mr. Oakley’s complaint.

       It is so ordered this 27th day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
